EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A vending machine, comprising:
a housing;
a display section disposed in a front portion of the housing, the display section comprising a plurality of display units configured to contain a product such that the product is visible from an exterior of the housing;
a transparency control element disposed in the front portion configured to selectively vary the transparency of a portion of a front wall through which at least one of the plurality of display units are visible;
a product storage section disposed in a rear portion of the housing configured to releasably store a plurality of the products;

a delivery portal disposed on a front of the housing such that the delivery portal is horizontally centered on a front wall of the housing;
a user interface disposed on the housing;
a controller configured to receive input from the user interface and to display a product recommendation based on the input by commanding the transparency control element to selectively modify the transparency of the front portion corresponding to the product recommendation to make the display unit containing the product corresponding to the product recommendation visible through the front portion, wherein the product recommendation is different from the input; and
a product delivery system disposed in the product storage section configured to deliver the product from the product storage section to the delivery portal, wherein any of the products disposed in the display units are not able to be delivered to the delivery portal…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A vending machine with an interactive product display, comprising:
a housing comprising a transparent portion;

a display light disposed inside the display unit that is configured to illuminate the display unit;
a product storage system disposed in the housing, wherein the product storage system is configured to releasably store a plurality of products, 
a delivery portal disposed on the housing;
a user interface disposed on the housing;
a product delivery system disposed in the housing configured to deliver one of the plurality of products from the product storage section to the delivery portal; and
a controller, wherein the controller is operatively linked to the display light, and wherein the controller is configured to illuminate the display light in response to a query received by the user interface, wherein the controller is further configured to display a product recommendation based on an input from a user by commanding a transparency control element to selectively modify the transparency of the front portion to make the product in the display unit that corresponds to the product recommendation visible from the exterior of the housing, wherein the product recommendation is different from the input…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A vending machine, comprising:
a housing;
a display section disposed in a front portion of the housing, the display section comprising a plurality of display units configured to contain a product such that the product is visible from the exterior of the housing through a front wall of the housing;
a product storage section disposed in a rear portion of the housing configured to releasably store a plurality of the products;
a delivery portal disposed on the front portion of the housing;
a user interface disposed on the exterior of the front portion of the housing;
a controller configured to receive an input from the user interface and to display a product recommendation that is different from the input and that is based on the input by selectively reducing the transparency of portions of the front wall corresponding to products that are not recommended when displaying the product recommendation; and a product delivery system disposed in the product storage section configured to deliver the product from the product storage section to the delivery portal, wherein any of the products disposed in the display units are not able to be delivered to the delivery portal…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651